

	

		III

		108th CONGRESS

		2d Session

		S. RES. 458

		IN THE SENATE OF THE UNITED STATES

		

			October 10, 2004

			Mr. Bingaman (for

			 himself, Mr. McCain,

			 Mr. Hollings, Mr. Brownback, Mr.

			 Inhofe, and Mr. Domenici)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Congratulating the SpaceShipOne team for

		  achieving a historic milestone in human space flight. 

	

	

		Whereas the Ansari X Prize was established with private

			 capital to jumpstart the space tourism industry, inspire and educate students,

			 focus public attention and investment capital on this new business frontier,

			 and challenge explorers and rocket scientists around the world;

		Whereas the $10,000,000 Ansari X Prize was modeled after

			 the $25,000 Orteig Prize won by trans-Atlantic aviator Charles Lindbergh in

			 1927;

		Whereas on October 4, 2004, SpaceShipOne, designed by Burt

			 Rutan and flown first by Mike Melvill and later by Brian Binnie, won the Ansari

			 X Prize by being the first privately funded space vehicle to depart from and

			 safely return to Earth twice within 2 weeks;

		Whereas SpaceShipOne broke the previous record for maximum

			 altitude achieved by a plane, which was set by the X-15 in 1963;

		Whereas the SpaceShipOne flights represent a historic

			 accomplishment for humanity; and

		Whereas future achievements in commercial space flight

			 will be stimulated by an ongoing annual competition for an X Prize Cup,

			 beginning in 2006 at White Sands Missile Range outside Las Cruces, New Mexico:

			 Now, therefore be it

		

	

		That the Senate—

			(1)congratulates the

			 SpaceShipOne team led by Bert Rutan, and test pilots Mike Melvill and Brian

			 Binnie, for their historic achievement in human space flight;

			(2)recognizes the

			 contributions of all members and supporters of the X Prize Foundation and the

			 SpaceShipOne team, the efforts of which were instrumental in this

			 accomplishment; and

			(3)encourages the

			 continuation of efforts towards practical commercial space flight through

			 future X Prize Cup and other competitions.

			

